DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), Annex IV, reads as follows:


The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473(Fed. Cir. 1998).

Claims 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 19 defines “computer readable storage” embodying functional descriptive material.  However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In see Official Gazette Notice 1351 OG212, February 23, 2010).  That is, the scope of the presently claimed “computer-readable medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se.  The Examiner suggests amending the claim by adding the limitation ”non-transitory” to the claim or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.
 	The Examiner suggests amending the preamble of the claim as follows:
 	“A non-transitory computer readable storage medium storing computer….”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 10-12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ciuc et al  (Pub No.: 2015/0358535) in view of Barbieri et al (Pub No.: 20100007726).
 	As to independent claim 1, Ciuc discloses a method for inpainting an image (method is provided for enhancing an appearance of a face within a digital image using a processor – see [p][0012]), comprising: determining an inpainting region of the image, wherein the inpainting region comprises a defective region (certain sub-regions of the face are identified, e.g., rectangular Sub-regions or other polygonal or curved or partially-curved sub-regions with or without one or more cusps or otherwise abrupt segmental intersections or discontinuities – see [p][0046]); obtaining original texture information of the inpainting region (data relating to variance within the luminance channel may also be used, and texture information of the skin of the face region or Sub-region may be used – see [p][0055]); determining inpainting pixel blocks (certain embodiments this involves skin pixels from inside a face region having their luminance component replaced with different luminance values, such as an average value of its neighbors, e.g., Substantially all or a fair sampling of Surrounding skin pixels – see [p][0049]) and backup pixel blocks (smoothing can include an averaging process of skin pixels from other regions of the face, and/or can be a calculation other than averaging such as to prioritize certain pixels over others – see [p][0049]), wherein the inpainting pixel blocks comprise inpainting pixels and first type pixels (prioritized pixels may be closest to the pixel being replaced or may have a color and/or luminance with greater correlation to a preferred skin tone – see [p][0049]); inpainting all inpainting pixels of the inpainting pixel blocks based on the backup pixel blocks (technique according to certain embodiments may employ modifications of the luminance channel to achieve the filtering of the skin. Data relating to variance within the luminance channel may also be used, and texture information of the skin of the face region or Sub-region may be used – see [p][0055]); and superimposing the original texture information in the inpainting region (note that while the artifact is correct and texture preserved – see [p][0055][0094]); wherein the backup pixel blocks are determined in a region outside the inpainting region within the image (criteria may be applied as requirement(s) for correcting a region within an image. For example, it may be set as requisite that the region be inside a face, although alternatively the skin of a person's neck, leg, arm, chest or other region may be corrected – see [p][0050]), and the first type pixels comprise region on the outside of the inpainting region and inpainted pixels (see [p][0046]); however, Ciuc does not expressly disclose where the first type pixel includes edge pixels.
 	 Barbieri discloses a method for classifying a person includes where the first type pixel includes edge pixels (see [p][0043]). 
Ciuc and Barbieri are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the method for classifying a person of Barbieri into the method for enhancing an appearance of a face of Barbieri for classifying a person on the basis of their facial features based on the dimension of the face of the person, the distance between the eyes of the person and/or the width of an area enclosing the face of the person (see abstract and [p][0018]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 2, Ciuc teaches the method, wherein said inpainting all inpainting pixels of the inpainting pixel blocks based on the backup pixel blocks comprises: in response to that the inpainting pixel blocks comprise the inpainted pixels, inpainting again the inpainted pixels by weighting pixel values of pixels in the backup pixel blocks and pixel values of the inpainted pixels (see [p][0070]).

 	As to claim 3, Ciuc teaches the method, wherein said inpainting all inpainting pixels of the inpainting pixel blocks based on the backup pixel blocks comprises: inpainting non-inpainted pixels in the inpainting pixel blocks based on pixel values of pixels in the backup pixel blocks (Skin pixels from inside the faces (or the ones from regions that passed skin filtering when no face is present) are corrected – [p][0069]).

 	As to claim 8, Ciuc does not expressly disclose the method, wherein said determining the backup pixel blocks comprises: determining the backup pixel blocks with an edge strength smaller than preset edge threshold. Barbieri teaches the method, wherein said determining the backup pixel blocks comprises: determining the backup pixel blocks with an edge strength smaller than preset edge threshold (see [p][0043]). 
Therefore combining Ciuc and Barbieri would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	As to independent claim 10, this claims differs from claim 1 only in that claim 1 is method whereas claim 10 is device and the additional limitations a processor; and a memory configured to store instructions executable by the processor; wherein the processor is configured to execute the instructions is additively recited. 
 	Ciuc  discloses an automatic face and skin beautification system including a processor (see [p][012]); and a memory configured to store instructions executable by the processor (see [p][0020]); wherein the processor is configured to execute the instructions (see [p][0021]). Therefore combining Ciuc and Barbieri would meet the claim limitations for the same reasons as previously discussed in claim 1.
 	Claims 11-12 and 17 are rejected for the same reasons as set forth in the rejection of the claims 2-3 and 8, as claims 2-3 and 8 are method claims for the computer readable medium claimed in claims 11-12 and 17.  

 	As to independent claim 19, this claims differs from claim 1 only in that claim 1 is method whereas claim 19 is computer readable storage medium and the additional limitations storing a computer program, when executed by the processor are additively recited. 
 	Ciuc  discloses an automatic face and skin beautification system including
storing a computer program ([p][0021]), when executed by the processor (see [p][012]). Therefore combining Ciuc and Barbieri would meet the claim limitations for the same reasons as previously discussed in claim 1.

Allowable Subject Matter
Claims 4-7, 9, 13-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(As to claims 4 and 13) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein said determining the inpainting pixel blocks comprises: determining the first type pixels of the inpainting pixel block based on first type pixels in a previous inpainted pixel block and a preset order of the inpainting pixels; determining whether the first type pixels have been inpainted; in response to that the first type pixels have been inpainted, redetermining the first type pixels in the inpainting pixel block; and in response to that the first type pixels do not have been inpainted, determining the inpainting pixel block.
(As to claims 5 and 14) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein said determining the back pixel blocks comprises: determining a first number of the inpainting pixels in the inpainting region; determining a second number based on the first number, wherein the second number is larger than the first number; determining a local region based on the second number, wherein the local region comprises the inpainting region and comprises the second number of pixels; determining the backup pixel blocks in a region outside the inpainting region in the local region.
(As to claims 6-7 and 15-16) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein said determining the backup pixel blocks comprises: determining multiple candidate pixel blocks with same size of the inpainting pixel block in the region outside the inpainting region within the image; determining a similarity of each candidate pixel block to the inpainting pixel block; and determining the backup pixel block based on the candidate pixel block with a highest similarity.
(As to claim 9 and 18) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein said superimposing the original texture information in the inpainting region comprises: superimposing the original texture information in the inpainting region based on a pixel matrix, a texture matrix, and a preset superposition coefficient, wherein a value of each element in the pixel matrix is a pixel value of a pixel located at a same position as said element in the inpainting region, and a value of each element in the texture matrix is an original texture information of an inpainting pixel located at a same position as said element in the inpainting region.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    May 31, 2022